415 F.2d 478
David Perea ROMERO, Ronald Eugene Tickle, Appellants,v.UNITED STATES of America, Appellee.
No. 21686.
No. 21686-A.
United States Court of Appeals Ninth Circuit.
August 25, 1969.

Thomas R. Sheridan (argued), of Simon, Sheridan, Murphy, Thornton & Medvene, Los Angeles, Cal., for appellants.
Jo Ann Dunn (argued), Asst. U. S. Atty., Wm. Matthew Byrne, Jr., U. S. Atty., Los Angeles, Cal., for appellee.
ORDER FOR REMAND
Before CHAMBERS and ELY, Circuit Judges, and ROGER D. FOLEY, District Judge.*
PER CURIAM.


1
Pending the court's disposition of the appellants' petitions for rehearing, the government has moved, in effect, that the court withdraw the opinion issued by it on February 12, 1969, 408 F.2d 364, and that the causes be remanded to the district court for further proceedings. The government supports its motion by the affidavit of William Matthew Byrne, Jr., United States Attorney for the Central District of California. Mr. Byrne represents that it has been ascertained that the convictions were corrupted by per-jurious testimony given by certain witnesses for the prosecution without the knowledge of the prosecuting authorities, at the time of the giving of the testimony, of its falsity.


2
Accordingly, the petitions for rehearing are granted and the consolidated causes are remanded to the district court for such additional proceedings as may be appropriate.


3
The court commends the government for the course which it has taken, through United States Attorney Byrne, in the interest of justice.



Notes:


*
 The Honorable Roger D. Foley, United States District Judge, District of Nevada, sitting by designation